Digitally signed by
                                                                             Reporter of Decisions
                          Illinois Official Reports                          Reason: I attest to the
                                                                             accuracy and
                                                                             integrity of this
                                                                             document
                                  Supreme Court                              Date: 2018.01.11
                                                                             13:54:15 -06'00'




                           Grimm v. Calica, 2017 IL 120105




Caption in Supreme   CHRISTINE GRIMM, Appellee, v. RICHARD H. CALICA, as
Court:               Director of Children and Family Services, Appellant.



Docket No.           120105



Filed                February 17, 2017



Decision Under       Appeal from the Appellate Court for the Second District; heard in that
Review               court on appeal from the Circuit Court of Lake County, the Hon.
                     Christopher C. Starck and the Hon. Thomas M. Schippers, Judges,
                     presiding.



Judgment             Affirmed.


Counsel on           Lisa Madigan, Attorney General, of Springfield (Carolyn E. Shapiro,
Appeal               Solicitor General, and Ann C. Maskaleris, Assistant Attorney General,
                     of Chicago, of counsel), for appellant.

                     Eric F. Rinehart, of Malia & Rinehart, P.C., of Waukegan, for
                     appellee.
     Justices                  JUSTICE THEIS delivered the judgment of the court, with opinion.
                               Justices Freeman, Kilbride, Garman, and Burke concurred in the
                               judgment and opinion.
                               Justice Thomas dissented, with opinion, joined by Chief Justice
                               Karmeier.



                                                 OPINION

¶1         The central issue in this case is one of jurisdiction—specifically, so-called special statutory
       jurisdiction under the Administrative Review Law. See 735 ILCS 5/3-101 et seq. (West 2012).
       Section 3-103 of that statute states that a complaint for judicial review of an administrative
       agency decision must be filed “within 35 days from the date that a copy of the decision sought
       to be reviewed was served upon the party affected by the decision.” 735 ILCS 5/3-103 (West
       2012). Here, plaintiff Christine Grimm filed such a complaint in Lake County circuit court 36
       days after the date of a decision against her by the Department of Children and Family Services
       (Department). Grimm conceded that her complaint was untimely but insisted that the
       jurisdictional bar of section 3-103 could be lifted because the Department’s decision was
       misleading and, consequently, violated due process. The trial and appellate courts agreed. See
       2015 IL App (2d) 140820.
¶2         For the reasons that follow, we affirm.

¶3                                           BACKGROUND
¶4         In 2012, the Department investigated and indicated a finding of child abuse against Grimm
       after her husband told the McHenry County sheriff’s office that she had struck their
       six-year-old son twice with a wooden spoon over his clothes for refusing to eat peaches for
       breakfast. The husband spoke to deputy sheriffs a day after the incident, which was also a day
       after Grimm moved out of the marital residence. According to the deputy sheriffs who
       examined the child, there was a welt and a bruise on the child’s left buttock. Grimm, a teacher,
       claimed that the report was inaccurate and requested its expunction from the State Central
       Register. In 2013, an administrative law judge conducted a hearing and issued a written
       opinion, recommending that Grimm’s request should be denied.
¶5         Nine days later, the Department issued its decision in a letter signed by its director, Richard
       Calica. The letter, dated July 30, 2013, was addressed to the attorney who had represented
       Grimm at the hearing and indicated that it was sent via certified mail. In the letter, Calica stated
       that the administrative law judge determined that the indicated finding was supported by a
       preponderance of the evidence. Calica adopted the administrative law judge’s findings of fact
       and conclusions of law and concurred in the administrative law judge’s recommendation that
       Grimm’s request should be denied. Calica concluded:
               “This represents the final administrative decision of the [Department]. If you disagree
               with any part of it, you may seek judicial review under the provisions of the
               Administrative Review Law, 735 ILCS 5/3-101 et seq. (West 2010), within 35 days of
               the date this decision was served on you.”


                                                    -2-
       The administrative law judge’s opinion was enclosed with the letter.
¶6         On September 4, 2013, 36 days after the date of the letter, Grimm filed her complaint for
       judicial review of the Department’s decision. Grimm alleged that the Department “issued a
       final and appealable order” on July 231 but stated that the Department’s decision “was issued”
       to her on July 30. She further alleged that the complaint was filed within 35 days of the
       decision being served on her. On the merits, Grimm claimed that the administrative law
       judge’s conclusions of law were erroneous and against the manifest weight of the evidence, so
       the Department’s decision should be reversed.
¶7         The Department filed a motion to dismiss for lack of jurisdiction under section 2-619(a)(5)
       of the Civil Practice Law (735 ILCS 5/2-619(a)(5) (West 2012)) because Grimm’s complaint
       was untimely.2 The Department stated that it served Grimm with its final decision on July 30,
       when it mailed the letter to her attorney via certified mail. As proof of the date that the letter
       was mailed, the Department provided an affidavit from one of its staff members, stating that
       she had mailed the letter to Grimm’s attorney on July 30, as well as a certified mail receipt with
       a July 30 postmark.
¶8         Grimm responded that, while the Department mailed its decision on July 30, 2013, her
       attorney received it no earlier than July 31, 2013.3 Grimm added that she did not receive the
       decision until August 12 or 13, 2013. She argued that mailing the decision to her attorney was
       inadequate because section 3-103 requires service on the affected party. She further argued
       that, under Coleman v. Retirement Board of the Firemen’s Annuity & Benefit Fund, 392 Ill.
       App. 3d 380, 386 (2009), her complaint was not untimely because the Department did not
       fairly and adequately inform her of its decision and, thus, violated due process. Specifically,
       Grimm insisted that the phrase “within 35 days of the date this decision was served on you”
       was confusing and that the Department should have said simply that the complaint was due
       within 35 days of the date of the letter. According to Grimm, basic fairness required the trial
       court to exercise jurisdiction, noting that the attorney who received the decision and relayed it
       to her was her original attorney and that she hired another attorney “after the Labor Day
       weekend.”4
¶9         The Department replied that the Administrative Procedure Act required notice of its
       decisions to affected parties or their agents. See 5 ILCS 100/10-50(a) (West 2012). The
       Department disputed Grimm’s contention that its decision was unclear about the service date.
¶ 10       The trial court denied the Department’s motion to dismiss. The court observed that because
       of Labor Day, Grimm’s complaint “was filed 24 hours after the time in which the statute
           1
             It is unclear why Grimm referred to that date. Our review of the record has not shown any relevant
       event on July 23, 2013. The administrative law judge’s opinion was dated July 21, and the
       Department’s decision was dated July 30.
           2
             Shortly after the motion to dismiss was filed, Calica resigned his position, but the caption in this
       case continued to refer to him. In the opening brief of this appeal, the Attorney General states that
       Calica has been replaced by George Sheldon, who “should now replace Calica in the case’s caption.”
       To avoid any confusion over names, we will attribute the Attorney General’s arguments to the
       Department.
           3
             In her response, Grimm seemed to believe that the administrative law judge’s opinion was the
       Department’s “ruling” and that the Department’s decision was merely a “cover letter.”
           4
             In 2013, Labor Day was September 2.

                                                       -3-
       provides for [its] filing.” According to the trial court, “the interests of justice” required that
       Grimm should be allowed to obtain review of the Department’s decision: “While to many
       citizens a finding by the Department is an embarrassment, to this citizen such a finding greatly
       impacts her ability to be gainfully employed as a teacher.” After Grimm filed the
       administrative record and the parties filed briefs, the trial court ruled that the Department’s
       decision was “clearly erroneous” and reversed it. The Department appealed.
¶ 11        The appellate court affirmed, holding that Calica’s letter was not “well calculated to
       apprise” Grimm that the 35-day period began on July 30, 2013, when the letter was mailed.
       2015 IL App (2d) 140820, ¶ 14. The appellate court stated that “nothing within what the
       Department sent showed a date of mailing.” Id. ¶ 18. Although Calica’s letter contained a date,
       that date “appears as nothing more than the date of the letter,” not the date of its mailing.
       (Emphasis in original.) Id. ¶ 19. The appellate court added that, even if the date of the letter
       “could be taken as a mailing date, nothing in the letter indicated that it was also the service
       date.” Id. The appellate court continued:
               “[W]e find the idea of a service date that is known only to the one doing the serving to
               be troublingly counterintuitive. The serving of a document is a formal act of giving
               notice. A provision that deems the mailing date of a notice to be the service date thus
               means that the notice-giver starts out with a burden of confusion to overcome: that of
               conveying that the law deems notice to have been given before it is actually received.
               The notice-giver can overcome that by, for instance, explicitly stating the deemed
               service date. The Department’s notice format does far less, in that it does not even
               clearly show the mailing date. A potential administrative-review plaintiff thus faces not
               only the ordinary challenge of knowing the law regarding service but also the second
               challenge of learning the mailing date.” Id. ¶ 20.
¶ 12        The appellate court referred to Illinois Supreme Court Rule 303 (eff. Jan. 1, 2015), which
       gives an appellant 30 days to file a notice of appeal but also an additional 30 days if there is a
       “reasonable excuse.” 2015 IL App (2d) 140820, ¶ 22. The Administrative Review Law does
       not have such a “backstop,” so any confusion created by an agency’s notice becomes “a
       stumbling block in a setting in which a potential administrative-review plaintiff can afford few
       missteps.” Id. The appellate court noted that the Department here could have removed any
       confusion by informing Grimm that the mailing date, as well as the service date, was the date
       of the letter. Id. Calica’s letter, however, “was not in a format that would be chosen by
       someone genuinely trying to convey the time limit for filing an administrative-review
       complaint.” Id. Because the letter did not afford Grimm due process, the trial court did not err
       in declining to hold plaintiff to the 35-day deadline for a complaint under the law. Id. ¶ 23. The
       trial court was permitted to reach the merits, and the Department never challenged the court’s
       ruling in that regard. Id.
¶ 13        This court allowed the Department’s petition for leave to appeal. Ill. S. Ct. R. 315(a) (eff.
       Jan. 1, 2015).

¶ 14                                            ANALYSIS
¶ 15       This appeal comes before us after the appellate court affirmed the trial court’s decision to
       deny the Department’s motion to dismiss Grimm’s complaint for judicial review for lack of
       jurisdiction. The Illinois Constitution provides that final circuit court judgments are appealable


                                                   -4-
       as a matter of right (Ill. Const. 1970, art. VI, § 6) but final administrative agency decisions are
       appealable only “as provided by law” (Ill. Const. 1970, art. VI, § 9). In reviewing an
       administrative agency’s decision, a court exercises special statutory jurisdiction, which is
       limited by the language of the statute conferring it. Beggs v. Board of Education of
       Murphysboro Community Unit School District No. 186, 2016 IL 120236, ¶ 45. A party seeking
       judicial review of such a decision must comply strictly with the requirements of the
       Administrative Review Law. Ultsch v. Illinois Municipal Retirement Fund, 226 Ill. 2d 169,
       178 (2007); see also Rodriguez v. Sheriff’s Merit Comm’n, 218 Ill. 2d 342, 349-50 (2006)
       (“The Administrative Review Law was an innovation and a departure from the common law,
       and the procedures established therein must be followed.”). Failure to do so robs the court of
       jurisdiction. Rodriguez, 218 Ill. 2d at 350.
¶ 16       Section 3-102 of the Administrative Review Law provides that a party to a proceeding
       before an administrative agency cannot obtain judicial review of an adverse agency decision
       except “within the time and in the manner” set forth elsewhere in the statute. 735 ILCS 5/3-102
       (West 2012). Section 3-103 provides the time, stating that an action for judicial review must be
       commenced by filing a complaint and issuing summons “within 35 days from the date that a
       copy of the decision sought to be reviewed was served upon the party affected by the decision.”
       735 ILCS 5/3-103 (West 2012); Fredman Brothers Furniture Co. v. Department of Revenue,
       109 Ill. 2d 202, 211 (1985) (“judicial review of the administrative decision is barred if the
       complaint is not filed within the time specified”). Section 3-103 further provides that “a
       decision shall be deemed to have been served either when a copy of the decision is personally
       delivered or when a copy of the decision is deposited in the United States mail, in a sealed
       envelope or package, with postage prepaid, addressed to the party affected by the decision at
       his or her last known residence or place of business.” 735 ILCS 5/3-103 (West 2012); see also
       Nudell v. Forest Preserve District, 207 Ill. 2d 409, 424 (2003) (stating that section 3-103
       means “when deposited,” not “when received”); Cox v. Board of Fire & Police
       Commissioners, 96 Ill. 2d 399, 403 (1983) (“the decision was served when deposited in the
       United States mail”); West-Howard v. Department of Children & Family Services, 2013 IL
       App (4th) 120782, ¶ 17; Board of Education of St. Charles Community Unit School District
       No. 303 v. Adelman, 137 Ill. App. 3d 965, 969 (1985).
¶ 17       Section 10-50(a) of the Illinois Administrative Procedure Act requires agencies to notify
       parties or their agents “personally or by registered or certified mail of any decision or order.” 5
       ILCS 100/10-50(a) (West 2012); see also 89 Ill. Adm. Code 337.220 (2002); 89 Ill. Adm. Code
       337.230 (1995) (stating that the Department’s director must send final administrative decisions
       to either the person who challenged an earlier finding or that person’s representative). Thus,
       mailing a decision to a party’s attorney starts the jurisdictional clock.
¶ 18       Here, the 35-day period began when the Department mailed Calica’s letter to Grimm’s
       original attorney and expired on September 3, 2013, a day before Grimm filed her complaint.
       The trial court excused Grimm’s tardiness “in the interests of justice,” but that rationale was
       unavailable because “equitable tolling is inconsistent with the text of the [Administrative]
       Review Law.” Van Milligen v. Department of Employment Security, 373 Ill. App. 3d 532, 543
       (2007). The appellate court took a more principled approach, concluding that Calica’s letter
       was misleading because it failed to indicate that its service date was its mailing date and
       violated due process. The only issue before us is whether Grimm received the process that she


                                                    -5-
       was due under the constitution. On that issue, our review is de novo. See Village of Vernon
       Hills v. Heelan, 2015 IL 118170, ¶ 31.
¶ 19       The Department’s argument before us is twofold. First, the Department contends that due
       process does not require judicial review of administrative agency decisions and also does not
       require agencies to inform parties affected by those decisions that they are subject to judicial
       review by statute or that such review is subject to a 35-day time limit. Thus, according to the
       Department, due process does not require an agency to inform a party when its decision was
       mailed and served—actions that begin the 35-day period under section 3-103. Second, the
       Department contends that even if due process requires some information from an agency,
       Calica’s letter conveyed that information. The Department asserts that the letter was not
       misleading, but rather clear on its face, about its mailing date.
¶ 20       Grimm responds by essentially tracking the appellate court’s reasoning. According to
       Grimm, Calica’s letter was misleading and, therefore, constitutionally inadequate because it
       did not identify “a critical fact” known only to the Department—the mailing date, or what she
       terms “the date of deposit”—that would have made the notice meaningful. She posits that the
       Department could have included a certificate of service or an affidavit of mailing with Calica’s
       letter. Without such a document or something in the letter itself to indicate that the letter’s date
       was also its actual mailing date, she contends that she had no way of knowing when the 35-day
       period began to run.
¶ 21       Procedural due process protects against mistaken or unjustified deprivations of life, liberty,
       or property. Heelan, 2015 IL 118170, ¶ 31. Due process is a flexible concept, whose
       requirements depend on the government action at issue and the private interest implicated by
       that action. See People v. Lindsey, 199 Ill. 2d 460, 472 (2002) (citing Morrissey v. Brewer, 408
U.S. 471, 481 (1972)). The Department correctly asserts that due process does not require
       judicial review of administrative agency decisions, nor does it require agencies to inform
       parties affected by those decisions that they are subject to judicial review only within 35 days.
       See Carver v. Nall, 186 Ill. 2d 554, 563 (1999), overruled on other grounds by Nudell, 207 Ill.
2d at 423; Carroll v. Department of Employment Security, 389 Ill. App. 3d 404, 411 (2009).
       However, due process does require that agency decisions themselves provide clear notice to
       affected parties. See East St. Louis Federation of Teachers, Local 1220 v. East St. Louis School
       District No. 189 Financial Oversight Panel, 178 Ill. 2d 399, 420 (1997) (“[n]otice is a
       fundamental requirement of due process”). Consequently, as the appellate court here observed,
       expiration of the 35-day period under section 3-103 will not bar a plaintiff’s complaint for
       administrative review “where the agency fails to fairly and adequately inform a plaintiff of its
       decision.” Bell v. Retirement Board of the Firemen’s Annuity & Benefit Fund, 398 Ill. App. 3d
758, 763 (2010); Coleman, 392 Ill. App. 3d at 386; Barry v. Retirement Board of the Firemen’s
       Annuity & Benefit Fund, 357 Ill. App. 3d 749, 761-62 (2005).
¶ 22       In Coleman, Bell, and Barry, the widows of Chicago firefighters sought death-benefit
       annuities after their husbands died. The Chicago firefighter’s retirement board sent letters to
       the widows, stating that their annuity applications were granted. The board did not inform
       them that the benefits were nonduty death benefits under section 6-141.1 of the Pension Code,
       rather than duty death benefits under section 6-140. In each case, the appellate court held that
       the board’s letters were misleading because they obscured the adverse nature of the decisions
       and that the consequent due process violations tolled the 35-day period under section 3-103.


                                                    -6-
       Bell, 398 Ill. App. 3d at 765-66; Coleman, 392 Ill. App. 3d at 386; Barry, 357 Ill. App. 3d at
       763.
¶ 23       Those cases are inapposite to the extent that the Department fairly and adequately informed
       Grimm of its decision. Unlike the letters in Coleman, Bell, and Barry, Calica’s letter was clear
       on the merits. Calica stated that he concurred with the administrative law judge’s
       recommendation that Grimm’s request for an expunction of the indicated finding should be
       denied. Nevertheless, the appellate court extrapolated from the holdings in those cases to
       conclude that the letter was still confusing as to its mailing date. We agree.
¶ 24       Certainly, an administrative agency like the Department has no constitutional duty to
       inform a party affected by one of its decisions of the statutory right to judicial review or the
       jurisdictional window in which to exercise that right. See Carver, 186 Ill. 2d at 563; Carroll,
389 Ill. App. 3d at 411. When an agency chooses to do so, however, its information must not be
       misleading. Whether Calica’s letter, and specifically its last paragraph, was fair and adequate
       on due process grounds implicates Mathews v. Eldridge, 424 U.S. 319 (1976), and its
       now-traditional balancing test for determining whether a person has received due process. In
       Mathews, the Supreme Court instructed:
                “[I]dentification of the specific dictates of due process generally requires consideration
                of three distinct factors: First, the private interest that will be affected by the official
                action; second, the risk of an erroneous deprivation of such interest through the
                procedures used, and the probable value, if any, of additional or substitute procedural
                safeguards; and finally, the Government’s interest, including the function involved and
                the fiscal and administrative burdens that the additional or substitute procedural
                requirement would entail.” Id. at 335.
¶ 25       Here, the private interest affected by the Department’s final decision to deny Grimm’s
       request for an expunction is her interest in present or future employment as an Illinois public
       school teacher. See Lyon v. Department of Children & Family Services, 209 Ill. 2d 264, 273-74
       (2004) (holding that “an indicated report” against a teacher “implicates a protected due process
       interest”). The Department concedes that Grimm likely had a constitutionally protected liberty
       or property interest impacted by the indicated finding.
¶ 26       Additionally, there was a risk of erroneous deprivation of that interest through the
       procedures used—namely, the last paragraph of Calica’s letter. That paragraph informed
       Grimm that she could seek judicial review of the decision pursuant to the Administrative
       Review Law within 35 days of the date of service, but it did not mention that the service date is
       the mailing date under section 3-103. As the appellate court aptly noted, a statutory provision
       that deems notice given before it is received is, at best, counterintuitive and probably confusing
       to an affected party. 2015 IL App (2d) 140820, ¶ 20. To compound that confusion, the letter
       cited the statute as a whole, not section 3-103, which might have alerted Grimm that the service
       date is considered the mailing date. To ignore the misleading nature of the last paragraph of the
       letter would be to ignore the fact that the risk of an erroneous deprivation of her protected due
       process interest ripened into a “clearly erroneous” decision after a hearing before the trial
       court. Notably, the Department has never challenged that court’s decision, reversing the
       Department’s decision. On the merits, Grimm won.
¶ 27       Finally, the value of telling Grimm that the date on the letter was both the mailing date and
       the service date is obvious, and the burden on the Department in changing the wording of a


                                                     -7-
       letter is insignificant. The Department already follows such a practice with respect to other
       notifications. The Department’s regulations provide that review of an initial finding must be
       made “within 60 days after notification of the completion of the investigation by the Child
       Protective Services Unit, as determined by the date of the notification sent by the Department.”
       See 89 Ill. Adm. Code 336.40(c) (2000). If the Department clearly informs affected parties of
       the date that the 60-day period for review of an initial finding begins, it also could clearly, and
       easily, inform affected parties of the date that the 35-day period for judicial review of a final
       decision begins. In that regard, the Department could have followed the template provided in
       Carroll, 389 Ill. App. 3d at 406, where the agency’s decision told the affected party that he
       must “file a complaint for administrative review *** within 35 days from the above mailing
       date.”
¶ 28        Balancing Grimm’s constitutionally protected interest, the risk of an erroneous deprivation
       of that interest, and the value of substitute procedures against the burden on the Department to
       change boilerplate language in a letter announcing its final decision, we conclude that Grimm
       did not receive the process to which she was due. Accordingly, Grimm’s failure to file her
       complaint for judicial review within the 35-day period under section 3-103 did not deprive the
       trial court of jurisdiction.

¶ 29                                         CONCLUSION
¶ 30       For the reasons that we have stated, the judgment of the appellate court is affirmed.

¶ 31       Affirmed.

¶ 32        JUSTICE THOMAS, dissenting:
¶ 33        This is a simple case that has yet to receive a simple resolution. Plaintiff filed her complaint
       for administrative review one day after the jurisdictional deadline had expired. Accordingly,
       the circuit court was without jurisdiction and should have dismissed the complaint. The trial
       court did not do so, finding that, because plaintiff filed the complaint a mere 24 hours after the
       deadline had expired, the interests of justice allowed the court to hear the complaint. The
       appellate court wisely did not endorse the circuit court’s “interests of justice” rationale. 5
       Rather than reversing the circuit court in a summary order, however, the appellate court
       reached the same result under the due process clause of the United States Constitution. U.S.
       Const., amend. XIV. Without discussing the relevant case law from this court, the appellate
       court held that the Department violated plaintiff’s constitutional rights by sending her a notice
       of its final decision that was not clear as to its mailing date and that did not explain that the date
       of service is the date of mailing. Today, a majority of this court has adopted the appellate
       court’s reasoning. Unlike the appellate court, the majority acknowledges that, under our
       controlling case law, due process does not require judicial review of administrative decisions,
       nor does it require notice of the right of judicial review. The majority nevertheless affirms the
       appellate court, holding that the notice was so confusing that it violated the due process clause
       because it did not explain that the date of service is the date of mailing. The majority holds this

           5
            See Carroll v. Department of Employment Security, 389 Ill. App. 3d 404, 410 (2009) (explaining
       that “equitable defenses do not apply to jurisdictional determinations”).

                                                     -8-
       despite that fact that the notice (1) tracked the statutory language precisely, (2) did not contain
       any incorrect information, and (3) was served on plaintiff’s attorney. In other words, the
       majority holds today that a notice that is not required by the due process clause, is served on an
       attorney in a proceeding not required by the due process clause, and contains a correct
       statement of the law, violates the due process clause. Because I do not believe that the
       Department violated plaintiff’s constitutional rights when it served her attorney with a
       boilerplate notice that correctly stated the law, I dissent.

¶ 34                                      The Majority’s Holding
¶ 35       The majority’s holding is narrower than the appellate court’s. The appellate court
       identified several ways in which the Department’s final order violated plaintiff’s due process
       rights. First, the order appeared in the form of a business letter, so plaintiff would have
       believed that the date on the order—July 30, 2013—was the date of the letter rather than the
       date of mailing. 2015 IL App (2d) 140820, ¶ 19. Second, even if the date of the letter could be
       taken as the mailing date, nothing indicated that it was also the service date. Id. The court said
       that it found the idea of a service date that it is known only to the one doing the serving
       “troublingly counterintuitive.” Id. ¶ 20. The appellate court next explained that a notice giver
       has “a burden of confusion to overcome” in that it must clearly explain that the law deems
       notice given before it is actually received. Id. The court held that the Department could have
       overcome the problem by “explicitly stating the deemed service date.” Id. According to the
       appellate court, the notice given here did far less than that, in that it did not even clearly show
       the mailing date. Id. Thus, the Department had left plaintiff with the “ordinary challenge of
       knowing the law regarding service but also the second challenge of learning the mailing date.”
       Id. Because the Department could have alleviated any confusion by stating that the mailing
       date was the service date and because the notice “was not in a format that would be chosen by
       someone genuinely trying to convey the time limit for filing an administrative-review
       complaint,” the plaintiff was not afforded due process. Id. ¶ 22.
¶ 36       By contrast, the only due process violation the majority identifies is that the notice did not
       explain that the service date is the mailing date. According to the majority, the rule that the
       service date is the mailing date is “probably confusing.” Supra ¶ 26. The majority
       acknowledges that the notice cited the Administrative Review Law (Review Law) (735 ILCS
       5/3-101 et seq. (West 2014)) but not to the specific section that contains the service rule. Supra
       ¶ 26. Applying the balancing test from Mathews v. Eldridge, 424 U.S. 319 (1976), the majority
       concludes that the Department violated plaintiff’s constitutional rights because it provided her
       with “misleading” information and that it could have easily remedied the problem by changing
       the wording of its notice. Supra ¶¶ 24-28.

¶ 37                           The Relevant Authority Mandates a Reversal
¶ 38      The settled legal principles that apply to this case show that the majority’s holding is not
       only wrong but impossible. An indicated finding that a teacher committed child abuse creates a
       “substantial risk” that the teacher will be “barred from pursuing his or her chosen occupation”
       and thus implicates due process concerns at the administrative level. Lyon v. Department of
       Children & Family Services, 209 Ill. 2d 264, 273-74 (2004). Due process is a flexible concept,
       and what satisfies the right depends upon the circumstances. Mathews, 424 U.S. at 334.


                                                    -9-
       Generally, procedural due process entails an orderly proceeding where an individual is served
       with notice and has an opportunity to be heard. People ex rel. Devine v. $30,700.00 United
       States Currency, 199 Ill. 2d 142, 155-56 (2002). The right to an appeal from an administrative
       decision, however, is not essential to due process of law. Carver v. Nall, 186 Ill. 2d 554, 563
       (1999). Because judicial review of administrative decisions is not required by the due process
       clause, it necessarily follows that an administrative agency is not required to notify a party of
       the statutory right to judicial review or of the 35-day time limit for exercising that right. Id. at
       562-63. Nor does the due process clause require the agency to explain how to count the 35 days
       or to identify the exact date on which the complaint for administrative review is due. See
       Carroll, 389 Ill. App. 3d at 410-11. The due process clause does require, however, that the
       administrative agency give the plaintiff fair and adequate notice of the agency’s decision (see
       Bell v. Retirement Board of the Firemen’s Annuity & Benefit Fund, 398 Ill. App. 3d 758, 764
       (2010)), and the 35-day time limit for filing a complaint for administrative review begins to run
       only when a party has received that notice (id.).
¶ 39        A circuit court has the power to review administrative decisions only as provided by law.
       Ill. Const. 1970, art. VI, § 9. Thus, a circuit court exercises special statutory jurisdiction when
       it reviews a decision under the Review Law. Collinsville Community Unit School District No.
       10 v. Regional Board of School Trustees, 218 Ill. 2d 175, 181-82 (2006). A party seeking
       administrative review must strictly comply with the procedures set forth in the Review Law.
       Id. at 182. If a party does not seek review within the time and manner set forth in the Review
       Law, the parties are barred from obtaining judicial review. Fredman Brothers Furniture Co. v.
       Department of Revenue, 109 Ill. 2d 202, 210-11 (1985). An action for administrative review is
       commenced by filing a complaint “within 35 days from the date that a copy of the decision
       sought to be reviewed was served upon the party affected by the decision.” 735 ILCS 5/3-103
       (West 2014). This 35-day time limit is jurisdictional (Rodriguez v. Sheriff’s Merit Comm’n,
       218 Ill. 2d 342, 350-51 (2006)), and therefore the circuit court must dismiss a complaint for
       administrative review that is filed after this time period has expired (id. at 356-57). Because the
       35-day time limit is a jurisdictional time limit that the courts are obligated to enforce strictly, a
       court must dismiss a complaint for administrative review that is filed a mere 1 day after the
       deadline has expired. See Board of Education of St. Charles Community Unit School District
       No. 303 v. Adelman, 137 Ill. App. 3d 965 (1985) (court was without jurisdiction to review
       administrative review complaint filed 36 days after copy of decision was sent to plaintiff’s
       attorney by certified mail).
¶ 40        The date on an agency decision is presumed to be the mailing date. See Summers v. Illinois
       Commerce Comm’n, 58 Ill. App. 3d 933, 937 (1978). Under section 3-103 of the Review Law
       (735 ILCS 5/3-103 (West 2014)), the 35-day period for filing a complaint for administrative
       review begins on the date that the agency decision is mailed, which is also the date of service.
       Rodriguez, 218 Ill. 2d at 351; Nudell v. Forest Preserve District, 207 Ill. 2d 409, 414, 423-24
       (2003). Under section 10-50(a) of the Administrative Procedure Act, service may be made on a
       party’s agent appointed to receive service of process. 5 ILCS 100/10-50(a) (West 2014). The
       law is settled that notice to an attorney is notice to his client and the attorney’s knowledge is
       imputed to his client. See Adelman, 137 Ill. App. 3d at 970. If the party’s agent is not notified
       personally, then notice must be by registered or certified mail. 5 ILCS 100/10-50(a) (West
       2014).


                                                    - 10 -
¶ 41       Against this backdrop of legal authority—none of which is disputed by the majority—we
       may now consider what happened in this case. The Department concedes that, pursuant to this
       court’s decision in Lyon, plaintiff—a school teacher—likely had a constitutionally protected
       liberty or property interest that was implicated when an indicated finding of child abuse was
       entered against her in the central register. Consistent with the requirements of due process,
       plaintiff was notified of the indicated finding, sought an administrative appeal, and
       participated in a hearing before an administrative law judge (ALJ). The ALJ ruled against her,
       and the Director entered a final administrative decision adopting the ALJ’s decision. The
       decision was absolutely clear as to its merits—the Director adopted the findings of fact and
       conclusions of law of the ALJ, and the ALJ’s recommendation was attached to the
       Department’s final decision. At the top of the decision, following the words “CERTIFIED
       MAIL,” was the date July 30, 2013. Going beyond what the due process clause requires, the
       decision notified plaintiff of her right to seek judicial review and even provided the time for
       doing so—“within 35 days of the date this decision was served on you.” (Emphasis added.)
       This language tracked the governing statute—section 3-103 of the Review Law—which
       provides that a complaint for administrative review must be filed “within 35 days from the date
       that a copy of the decision sought to be reviewed was served upon the party affected by the
       decision.” (Emphasis added.) 735 ILCS 5/3-103 (West 2014). Further, the notice provided
       plaintiff with a citation to the Review Law. See 735 ILCS 5/3-101 et seq. (West 2014). None of
       this information was required by the due process clause.6 Carver, 186 Ill. 2d at 562-63.
¶ 42       The Department notified plaintiff of its decision by serving her attorney by certified mail,
       return receipt requested. The decision was sent by certified mail on July 30, 2013, and the
       return receipt is also signed and dated July 30, 2013. Under well-established law, the 35-day
       time period began to run on July 30, 2013. Plaintiff’s attorney obviously knew this, and his
       knowledge is imputed to his client. Plaintiff filed her complaint for administrative review on
       the thirty-sixth day, September 4, 2013. Accordingly, the circuit court was without jurisdiction
       to hear the complaint for administrative review and should have dismissed it. There were no
       due process concerns, as the Department went above and beyond what the due process clause
       requires.

¶ 43                           Neither the Appellate Court’s Reasoning nor
                                     the Majority’s Withstands Scrutiny
¶ 44       Neither the majority nor the appellate court offered any persuasive reasons as to why the
       law does not apply to plaintiff. As noted above, the majority’s holding is narrower than the
       appellate court’s. Unlike the appellate court, the majority does not identify any issues with the
       form of the decision or the mailing date. The appellate court’s concerns in this regard were not
       well founded. The document sent to plaintiff very clearly stated that it was the final decision,
       and it stated at the top “CERTIFIED MAIL July 30, 2013.” And, even if the appellate court
       was correct that the date appeared to be the date of the decision rather than the mailing date,
       that does not help plaintiff because it is settled that the date on an agency decision is presumed
       to be the mailing date. Summers, 58 Ill. App. 3d at 937. This is a rebuttable presumption, but
          6
            Section 10-50(b) of the Administrative Procedure Act requires that “All agency orders shall
       specify whether they are final and subject to the Administrative Review Law.” 5 ILCS 100/10-50(b)
       (West 2014).

                                                   - 11 -
       plaintiff did not rebut it. In fact, once the Department proved the mailing date by affidavit and
       the certified mail receipt, plaintiff admitted that the decision was mailed to her counsel on July
       30. Moreover, the notice was served upon her attorney, and presumably her attorney knows the
       service rules.
¶ 45       The majority adopts only that portion of the appellate court’s holding that held that the
       notice was unnecessarily confusing in that it stated that the 35 days begins to run on the date
       that the decision “was served upon you.”7 The majority agrees with the appellate court that the
       idea of a document being deemed served when it is mailed is “probably confusing” (supra
       ¶ 26) and, therefore, the due process clause of the United States Constitution is violated if the
       notice does not explain that the mailing date is the service date (supra ¶ 27). The majority
       acknowledges that due process does not require notice of the right to judicial review but holds
       that if notice is provided, it must not be misleading. Supra ¶ 24. According to the majority, the
       Department could have remedied this constitutional violation in one of two ways: (1) it could
       have cited section 3-103 of the Review Law instead of citing the statute as a whole, or (2) it
       could have explained that the mailing date is the service date. Supra ¶¶ 26-27.
¶ 46       There are several problems with this reasoning.8 First, the notice was not misleading. It
       precisely tracked the statutory language and provided a correct statement of the law. Second,
       as to whether the Department could have remedied the alleged constitutional violation by
       citing to section 3-103 instead of the statute as a whole, I would note that the entire Review
       Law is a mere 13 sections long and covers five pages in the official statute book. See 735 ILCS
       5/3-101 et seq. (West 2014). Surely whether or not the due process clause is violated cannot
       turn on the length of time it takes a person to locate the section titled “Commencement of
       action.” Third, I fail to see how citing to section 3-103 would alleviate the confusion that
       concerns the majority. Again, the majority finds a due process violation because a person
       might not understand that a document is considered served when it is mailed. According to the
       majority, citing section 3-103 would have “alerted Grimm that the service date is considered
       the mailing date.” Supra ¶ 26. Would it have? If plaintiff had been given that citation and
       looked up the section, she would have learned that, just as the notice told her, the 35 days
       began to run when the document was served upon her. Then she would have seen the following
       paragraph, the one that supposedly would have alleviated her confusion:
                    “The method of service of the decision shall be as provided in the Act governing the
                procedure before the administrative agency, but if no method is provided, a decision
                shall be deemed to have been served either when a copy of the decision is personally
                delivered or when a copy of the decision is deposited in the United States mail, in a

           7
              At the beginning of its analysis, the majority explains that the appellate court concluded that the
       notice was “confusing as to its mailing date,” and the majority states that it agrees. Supra ¶ 23.
       However, in the paragraphs that follow, the majority says nothing about the notice being confusing as
       to its mailing date, and the majority finds a due process violation solely on the basis that the notice did
       not explain the mailbox rule. Supra ¶¶ 24-28.
            8
              I am assuming for the sake of argument that the majority is correct when it claims that a notice not
       required by the due process clause violates the due process clause if it is misleading. Supra ¶ 24. It
       should be noted, however, that the majority cites no authority for this proposition. Given that the
       majority is wrong whether or not that it is the law, resolving that issue is not necessary for purposes of
       this dissent.

                                                       - 12 -
                sealed envelope or package, with postage prepaid, addressed to the party affected by
                the decision at his or her last known residence or place of business.” 735 ILCS 5/3-103
                (West 2014).
¶ 47        So, at this point, I would assume the following questions would come to plaintiff’s mind:
       (1) What is “the Act governing the procedure before the administrative agency,” and what
       method of service does it provide? (2) What does it mean for a decision to be personally
       delivered to me? (3) Does “personally delivered” mean when my attorney gave it to me, or
       does it mean hand delivered by a mail carrier? (4) How can the last clause ever apply to me
       when the letter was not sent to my residence or place of business? Nothing in this paragraph
       would have indicated to plaintiff that the document was deemed served when sent to her
       attorney by certified mail. If the majority honestly believes that giving a citation to this section
       would have cleared up any of plaintiff’s alleged confusion about the mailbox rule, then surely
       it is obligated to explain how.
¶ 48        Fourth, and most importantly, the majority’s solution for remedying the perceived due
       process problem—notifying a party that the mailing date is the service date—is not the only
       way the Department could remedy the problem. The Department could simply pare the notice
       back to the minimum statement required by the Administrative Procedure Act: that the
       decision is final and subject to the Review Law. This would remove any chance that a court
       could later find a due process problem with the notice. Again, Carver held that the due process
       clause does not require judicial review of administrative decisions, nor does it require notice of
       the right to judicial review or of the 35-day time limit for seeking judicial review. Carver, 186
Ill. 2d at 562-63. The appellate court based its holding on its concern that “[a] potential
       administrative-review plaintiff *** faces not only the ordinary challenge of knowing the law
       regarding service but also the second challenge of learning the mailing date.” 2015 IL App (2d)
140820, ¶ 20. And the majority bases its decision on the fact that the notice was misleading and
       confusing because it did not explain the mailbox rule. Supra ¶ 27. The problem with both of
       these positions is that this court has already implicitly held that any such challenges of
       knowing the law regarding service do not violate the due process clause.
¶ 49        If plaintiff would have received the same administrative decision with a notice containing
       only the statutorily required information, she would have had the burden of learning how to
       exercise her right of judicial review and the time limits for filing a complaint for administrative
       review. If she were able to locate section 3-103, she would then face all of the questions that I
       listed previously. She would then need to consult case law to learn that the date on an agency
       decision is considered the mailing date. Finally, she would need to learn that the Children and
       Family Services Act adopts the Administrative Procedure Act and that section 10-50(a) of that
       statute provides that a party’s agent appointed to receive service of process may be notified of
       the decision by certified mail. 5 ILCS 100/10-50(a) (West 2014). Certainly plaintiff would
       have been far more confused in this situation and would have faced much more of a challenge
       of learning the law than she did here. And yet, this court has held that leaving her the burden to
       learn all of this information does not violate the due process clause. Carver, 186 Ill. 2d at
       562-63. But today the majority holds that if the Department gives her only some of this
       information, the due process clause is violated. This simply cannot be so. The majority’s
       holding is not possible under this court’s jurisprudence.



                                                    - 13 -
¶ 50       The basis for the majority’s holding is that when an agency gives notice, even notice that is
       not constitutionally required, the “information must not be misleading.” Supra ¶ 24. But how
       can a court deem misleading a notice that correctly states the law? We are treading on
       dangerous ground if we are going to start holding that the constitution is violated when a
       party’s attorney is given correct legal information simply because that information might be
       misinterpreted by a layperson. Moreover, the majority’s holding cannot be correct. If an
       agency “misleads” a party by not explaining the mailbox rule, then a party who is given only
       the statutorily required notice is also misled. How can the constitution be violated in one of
       these situations but not the other? And, as set forth above, a person who was given a citation to
       section 3-103 would face the same alleged confusion as plaintiff, as section 3-103 in no way
       clearly conveys that the mailbox rule applies here. The notice given to plaintiff tracked the
       statutory language and correctly stated the law. There is no basis whatsoever to hold that it is
       misleading, let alone so misleading that it violated the United States Constitution.

¶ 51                        No Authority Supports an Affirmance in This Case
¶ 52        Neither the appellate court nor the majority cites any authority supporting a holding that
       this notice violated the due process clause. The appellate court cited Coleman for the
       proposition that “notices that mislead about the nature of administrative decisions are
       insufficient to satisfy due process.” 2015 IL App (2d) 140820, ¶ 16 (citing Coleman v.
       Retirement Board of the Firemen’s Annuity & Benefit Fund, 392 Ill. App. 3d 380, 386 (2009)).
       The decision here, however, did not mislead plaintiff about the nature of the administrative
       decision. The notice clearly informed her that the Department was upholding the ALJ’s denial
       of her request to expunge the indicated finding of child abuse. The appellate court candidly
       admitted that this case does not present the same issue as Coleman, and the court also
       acknowledged that the flaw it found in the notice was not as serious as the one in Coleman. Id.
       ¶¶ 17, 21. The majority adds citations to Bell, 398 Ill. App. 3d at 765-66, and Barry v.
       Retirement Board of the Firemen’s Annuity & Benefit Fund, 357 Ill. App. 3d 749, 763 (2005),
       but these cases simply stand for the same proposition as Coleman—due process is violated
       when the notice misleads a party about the nature of the decision that had been entered. The
       problem with the notices in these three cases is that they did not clearly inform the parties that
       judgments adverse to their interests had been entered and could have led the parties to believe
       that they had actually prevailed in the administrative proceedings. Thus, the notices in these
       cases misled the parties as to the nature of the judgment that had been entered. These cases do
       not stand for the proposition that ignorance of the law is an excuse, which is what the majority
       holds today. The majority faults the Department here not for telling plaintiff something that
       was incorrect but for failing to explain the mailbox rule to her. The Bell court acknowledged
       that Carver was the controlling law and was careful to explain that it was merely holding that
       notice of the board’s decision must be “fair and adequate.” Bell, 398 Ill. App. 3d at 764-65.
       Here, the notice of the Department’s decision was fair and adequate, and the Bell rule simply
       has no application here.
¶ 53        The appellate court also based its holding on another line of inapplicable authority. The
       appellate court cited Jones v. Flowers, 547 U.S. 220 (2006), and Passalino v. City of Zion, 237
Ill. 2d 118 (2009), for the proposition that a notice “must be in a form such as would be chosen
       by someone who was genuinely seeking to convey the information that the person whose rights


                                                   - 14 -
       are at risk would need to protect those rights.”9 2015 IL App (2d) 140820, ¶ 15. There are two
       problems. First, the rule that those cases cite is inapplicable because it applies to notices that
       are required by the due process clause. See Jones, 547 U.S. at 226 (“due process requires the
       government to provide ‘notice reasonably calculated, under all the circumstances, to apprise
       interested parties of the pendency of the action and afford them an opportunity to present their
       objections’ ” (quoting Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314
       (1950))); Passalino, 237 Ill. 2d at 124 (“[p]laintiffs’ entitlement to procedural due process
       arises out of plaintiffs’ property interest, which is affected by the zoning map amendment”). In
       both cases, the courts were considering the initial notice that is required before the government
       may interfere with a protected property interest. Here, by contrast, we are in a situation where
       plaintiff has already received all the process she is due, and we are considering a notice that is
       required by statute but not by the due process clause. Accordingly, those cases have no
       application.
¶ 54       Second, even if those cases did apply, they would not compel a finding that the notice here
       violated due process. Again, the question asked by those cases is whether the means employed
       were such as would be chosen by someone desirous of actually informing the recipient. Jones
       involved a house that was going to be sold for nonpayment of delinquent taxes. The
       commissioner of state lands sent notice to the property owner by certified mail, but the letter
       was returned as “unclaimed.” Jones, 547 U.S. at 223-24. The Supreme Court held that, once
       the commissioner was on notice that the letter had not been received, the due process clause
       required the government to make reasonable additional attempts to provide notice. The
       Supreme Court compared failure to act in this situation as akin to doing nothing after watching
       the postman drop the letter down a storm drain. Id. at 229. In Passalino, this court held that
       providing publication notice of a meeting to discuss a zoning change that would have affected
       the plaintiffs’ property rights was not sufficient when the plaintiffs’ address was easily
       ascertained. Passalino, 237 Ill. 2d at 127. Now compare what happened in Jones and Passalino
       to what happened in this case. Here, the method of notice chosen by the Department was
       certified mail, return receipt requested, and on plaintiff’s attorney, and the Department
       received a signed and dated return receipt. The notice spelled out plaintiff’s right of judicial
       review, notified her of the time limit for filing such an action, and cited to the governing law.
       Clearly, the concerns that animated the decisions in Jones and Passalino are not even remotely
       present, and it is simply untenable to claim that the Department did not choose a method of
       notice reasonably calculated to apprise plaintiff of her rights.
¶ 55       Perhaps sensing the futility in relying on Jones and Passalino, the majority instead relies
       on Mathews, 424 U.S. 319. Unfortunately, Mathews is no more applicable than Jones and
       Passalino. The rule that the majority sets forth here is that a notice required by statute must not
       be misleading. Supra ¶ 24. But the Mathews test does not identify whether a notice is
       misleading. Rather, it is used for determining what process is due in the first instance. Under
       the Mathews test, a court considers the private interest affected by the official action, the risk of


           9
            The rule set forth by these cases is actually worded as that, “ ‘when notice is a person’s due . . .
       [t]he means employed must be such as one desirous of actually informing the absentee might
       reasonably adopt to accomplish it.’ ” Jones, 547 U.S. at 229 (quoting Mullane, 339 U.S. at 315);
       Passalino, 237 Ill. 2d at 126 (same).

                                                      - 15 -
       an erroneous deprivation of that action,10 the value of any additional or different procedural
       safeguards, and the government’s interest and the burdens that additional or different
       procedures would entail. Mathews, 424 U.S. at 335. In Mathews, the Supreme Court held that
       due process does not require an evidentiary hearing before Social Security disability benefits
       may be terminated and that the administrative procedures in place under the Social Security
       Act are sufficient to comport with due process. Id. at 349. Here, the majority balances
       plaintiff’s substantial interest in her employment against the burden on the Department to
       rewrite its notice and finds an easy win for plaintiff. Supra ¶¶ 24-28.
¶ 56        Again, plaintiff has already received the process she was due. She received notice and an
       opportunity to be heard before her request to expunge the indicated finding was denied. We
       held in Carver that due process does not require judicial review of administrative decisions,
       nor does it require notice of the statutory right of judicial review. Unlike Mathews, we are
       considering a notice not required by the due process clause in a proceeding not required by the
       due process clause, after a person has already received due process. Thus, the Mathews test has
       no relevance to the issue before us.
¶ 57        The proof that Mathews does not apply here is that the Carver holding would have been
       impossible if it did. If the Mathews test yields an answer that an explanation of the mailbox rule
       is required to satisfy the due process clause, then certainly it would also yield the answer that
       notice of the 35-day time limit was required. To see this, we merely have to redo the majority’s
       analysis but change the facts to the notice not containing the 35-day time limit. As the majority
       notes, plaintiff had a protectable property interest in her employment. There would clearly be a
       risk of erroneous deprivation of that interest if she was not informed of the time limit for
       seeking judicial review. The value of telling her of the time limit is manifest and obvious, and
       the burden on the Department to add this language to a boilerplate notice is trivial and
       insignificant. Thus, under the Mathews test, notice of the 35-day time limit would be required.
       But that is not what the court held in Carver. This court held that the administrative procedures
       in place were sufficient to satisfy due process without judicial review, and therefore the due
       process clause did not require notice of that right or of the 35-day time limit. Mathews simply
       does not apply here, and if it did, Carver would have been decided the other way. It simply
       cannot be the case that Mathews is the proper test for determining what process is due in the
       first instance, but is not the test for determining whether notice of the statutory right to
       administrative review and the 35-day time limit is required, but then is the test for determining
       whether that same notice contains enough information. Mathews has no more application here
       than the cases relied on by the appellate court, and thus neither the appellate court nor the
       majority has cited any authority supporting a decision in plaintiff’s favor.
¶ 58        The can of worms that the majority is opening here should be obvious. Because it is always
       relatively easy to make a wording change in a form notice, not making such a change will

           10
             When considering the risk of an erroneous deprivation of the action, the majority bolsters its
       argument by relying on the fact that plaintiff ultimately prevailed on the merits in the trial court. Supra
       ¶ 26. This is clearly improper. We know that plaintiff prevailed in the trial court only because the court
       improperly refused to dismiss a complaint over which it had no jurisdiction. The interests of the parties
       must be considered at the time the notice was sent. Cf. Krecioch v. United States, 221 F.3d 976, 980
       (7th Cir. 2000) (“[t]he operative question is whether notice was adequate at the time the notice was
       sent”).

                                                       - 16 -
       almost always lose when balanced against a person’s protected property interest. It is difficult
       to see how further wording changes spelling out a person’s rights under the law would not be
       required both here and in countless other notices in settings in which a person has a protectable
       property interest, even if that person has already received due process. The Mathews test is
       designed to ensure that a party receives the minimum amount of process necessary to satisfy
       the due process clause. Now that the majority has employed it where it does not apply, it can
       easily be seen how it will lead to a requirement that the government provide the maximum
       information possible to spell out a party’s legal rights and to guarantee that a party is not
       confused about the law in any fashion.

¶ 59                          Plaintiff Did Not Claim That She Was Confused
                                              by the Service Date
¶ 60       It is also noteworthy that plaintiff did not even claim that confusion over the service date
       led to the late filing in this case. In her affidavit attached to her response to the Department’s
       motion to dismiss, plaintiff explains that she received her copy of the administrative decision
       on either August 12 or 13, 2013, at her attorney’s office. She decided to hire a different
       attorney to handle the appeal. She contacted 15 or 16 attorneys and met personally with 5 or 6
       of them. Most of the attorneys she spoke with said that they would not handle the case due to
       the nature of the allegations. On September 4, 2013, she retained Malia and Rinehart to handle
       the appeal. September 4 was one day after the jurisdictional deadline had expired. So,
       according to plaintiff’s own affidavit, she had trouble finding an attorney to handle her case,
       and she was not able to retain one until after the jurisdictional deadline had expired. She did not
       claim in her affidavit that she thought that the service date was other than July 30, 2013. The
       problem appears to be one of not finding an attorney in time rather than confusion over the
       service date. This is a truly unfortunate situation, but it in no way means that the Department
       violated plaintiff’s constitutional rights.

¶ 61                            No One Has Identified Any Other Possible
                                    Service Date Besides July 30, 2013
¶ 62       It is also remarkable that plaintiff has never said what she thought the service date was.
       Surely if the case one is making is that they were misled as to the proper service date, that
       person has an obligation to identify the date she thought was correct. Yet plaintiff never
       identified any other date, nor did her attorney, the appellate court, or the majority. The majority
       cannot complete this sentence: “a reasonable person in plaintiff’s position would have believed
       that the service date was ___.” Was what? No one will say. The only date on anything was July
       30, 2013. This was the date on the decision following the words “CERTIFIED MAIL.” It was
       also the date on the certified mail form and on the certified mail return receipt. There was no
       other date to find because there was no other date. The most diligent recipient could have found
       no date other than July 30, 2013. Unless there is another date, then it is not possible that
       plaintiff was misled.

¶ 63                                          CONCLUSION
¶ 64      In closing, I would say that, like the majority, I sympathize with plaintiff’s plight. It is truly
       unfortunate that she could not find an attorney before the jurisdictional deadline had run. Her

                                                    - 17 -
       plight, however, had nothing at all to do with a violation of her constitutional rights by the
       Department. I also agree with the majority that the notice could have used wording that would
       be more helpful to a layperson. It could have explained that the service date was the mailing
       date or simply said that the deadline was 35 days from the date on the letter. The fact that it did
       not do so, however, does not mean that the due process clause was violated. Our case law
       establishes conclusively that it was not. The proper outcome here would have been to reverse
       the appellate court while admonishing the Department that it would be helpful to word its
       notice differently. Ironically, it was plaintiff’s own attorney who made this final point the best
       when he said at oral argument, “there’s a real distinction here between *** best practices and
       what is essentially required by due process.” I agree, and that is why I cannot join the majority
       opinion.

¶ 65      CHIEF JUSTICE KARMEIER joins in this dissent.




                                                   - 18 -